      Case 2:20-mj-00130-RJK Document 2 Filed 03/18/20 Page 1 of 3 PageID# 2



                       SUPERlOk COURT OFTHE DISTRICT OF COL^irlBIA
                                                  CRIMINAL DIVISION
                                                                                                               No.
                                                     COMPLAINT
                                                                                                           XJ^cJ /W/J2.
District of Columbia ss;
                                                                                            328843                186679
Defendant's Name: Kim Chapel Townsend                                                       (PDID)                (CCNO)
                      (First)                  (MD        (Mst)
            Address: 302SOUTH COURTHOUSE RD.> ARLINGTON VA

 On or about Aujosl 8.2002,within the
 ST NW WDC ofNICHOLS JOHN OAUDIOSO.with intentto STEAU (Second Degree Duigiaiy,
 22D.C Code,Section 801(b)}(2001 cd.)

 Co-Defendants:

                                                                                                        ATRUSCCm
NOIE: fta«tlDMIOlCon9B8S.8Wif A ISRlFub L                                                          nST:
                                                                                                               MARlOaW
      91<M Sk. 210(1). TNs H 84 Stal 628 {23 Oistrfd (
                                                                                                  CW^SuRedorCeun ofttao
      orCdtMFblaSecSSQ. AfltelQayer3nantsare3efvp.^i« t
           at any place wititin tte Udtfid States Fu'vin*-'^^ i
           sfreetotf In oCid: (Uftsdistlons are lo Oe                                                                     Qodt n
           pinsuafit to Ots Federal Rules of Cnnmai PrjceJ;:^;
           as H the wanmi iwd Doen issuad by Oia United States
           Dbbfct(IfiHt(Of the 0»rict of Ookunbia.
                                                                                          Ani»nt*i ITune

                                                                  day of                   OptQber.20(g'
  Snbscribcd and sworn to before me this.
                                                                           <i^(Jtttlgo)~ (bqiaty a«rlO
                                                         WARRANT



  nditen^^eppetTring
  _
                     prohnW^ «,«e and reasonable ground for the lesuaoce ofan arrest warrant
                                  Kin fThflpgt Townsend
  VODAKE THEREFORE COMMANDED TO BRING THE DEFENDANT BEFORE SAID COURT OR
  OTHER PERSON QniMERATEDIN 18 US.C 3(M1 forthwitb to answer said charge.

  Issued        (of                                                                           Judge
                                                                              Superior Court ofthe Dlftrict of CelombU

  Sext Male               IdOB: 07/IUI960                  [cCN:186679                    PDID:328843

                                                                                          Badge No.: DZ215
  Papering OlReer: Det.Robert King
                                            €!!lfrPlCERMUST EaJSCUXK KttiUiw
                                                                                          Date / Time:
  ORiccr's Name:

                                                                                          Pell         AFTC          Domesuc
  AUSA Signature:                                                                   .r-
                                                                 u)p4/o/fr                  □              □              □

  9*d                                                                                                   ec.SsOt          00 61
         Case 2:20-mj-00130-RJK Document 2 Filed 03/18/20 Page 2 of 3 PageID# 3


                                            lor Court ot the District of Co. ..ola
                                                       CRIMINAL OIVIStON

                                                                                            U S W No.

           AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT

  ygFlRBSITf'STiSiiSE                                                           OCR:                pBIO;
  TOWNSEND. K(M CHAPEL                                             02-166679                        326843
 SEX:             RACE:                         hEfCHTT       WEIGHT:                       HAIR:           COMPLEXION:
  MALE            BUCK            07/11/1960    600           ISO          BROWN          BUCK              LIGHT/FAIR
  DEFENDANTS HOME ADDRESS                                                                 TELEPHONE NUMBER:
  302 South Coufthouse Road,ARLINGTON,VIRGINIA
  DEFENDANTS BUSINESS AODRESST                                                            TELEPHONE NUMBER:


  COMPLAINANTS NAME:          "
  GAUDIOSO, NICHOLS JOHN
 LOCATION OF OFFENSE:                                                          DATEOFOFFENSET               ITIME OF OFFENSE*
 132513THSTNW                                                                  08/08/2002                   06:00
 GIVE BRIEF OESCRiPTtoN dP WHAT HAPPENED:
 On August 08.2002.the COMPLAINANT(C-1)reported to the Metropolitan Police Department(MPD)that he waa a victim of a
 01/19107. The Complaint stated the burgteiy occurred on Thursday. August 08.2002,at his dwelling located at 132513th
 ^eet|IW.Apartment#36, between the hours of6:00 In the morning and 7:00 In the evening,while he was not home. The
 burglar smashed a s^nd floor window and made entry Into the dwelling. C-1 reported the following properly stolen: Yeshica
 htellifS*? ® lug
 black backpack. C-1fuB orange.
                     valued        Fouritems
                            ihe stolen  (4)Watches   describedThree
                                             at approximate^   as a Timex fndigo,
                                                                    Thousand      HRC,Movado^
                                                                              ($3000.00) Doflars.Swiss Army,a Gruen and a

 SftoSiV
 OapartmanL Event Report for Second Degree completed  the preHmlnary
                                           Burglary, Bearing         investigation
                                                             Central Complaint     into the02-118679.
                                                                                Numbers     burglary and completed a Police
 faih'siSSfNv^oSI!?      AQwnv Immediately recognizedobserved
   th Street NW. Officer ASHBY                         the whilea white carrying
                                                                  carrying       bagan
                                                                           bag from in front
                                                                                       earfterofincident
                                                                                                Apartment   number
                                                                                                         during      36 of 1325
                                                                                                                his tour.
Sbi^Nw"                                                                    wa® o® wutine bike patrol In the 800 Wock of0
aSiby ra^ronded Sfiho
                to the atMress and5acomplaint^m a citizen
                                      male(unidenfified)   foraawhite
                                                        threw   Disorderiy Malebagin tofront
                                                                      carrying           theofground.
                                                                                               843 O Street NW. Officer
                                                                                                      The contents of the baa
            S.       ? Officer ASHBY could see that the bag contained clothing,a condom and a bottle oflotion.(The same
AS«v^aam?fh?rSiI?
ASHBY                                   street^.)
      cleared the asstgnmertt arul returned to his bikeThaowner    of the bag identified himselfas MARK WILSON. Officer
                                                        patrol duties.

S"l
was no« aufTering ton.'a
                                                      ^ evening,Officer ASHBY again observed MARK  WILSON in Ihe area
                                                                                               bao am)MARK WILSON

                        w          5^ InvesllgaHon. Detective Giardino conducted an NCIC and WALES check on the name
CHAPEL TOWNSEND.PDIDIfc 328843and a Virginia^SiDft VA466839
                                              tf'sCosB a MARKasWILSON.
                                                                a possibleHowever
                                                                           match,because  ofaidentified
                                                                                  the records similar birth date.
                                                                                                        a KIM
On Friday, August 09.2002. Officer ASHBY viewed a known
                                                                                               Virginia SIDft A466839 Officer
TO:WARRANT CLERK
PLEASE ISSUE A WARRANT FOR:
TOWNSEND.KIM CHAPEL
                                                               SUBSCRIBED AND SWORN TO BEFORE ME'
Charga trtgatr^SeCOND
              SECOND DEGREE BURGLARY
                                                                          DAY OF /^C.(Aj                                20lfl^

      ASSISTANT UNITED STATES ATTORNEY                                  (JUDGB(DEPUTY               SUPERIOR COURT

                                                                                                               f   of    2 pages




    ^•ol                                                                                                 ^LS'Ol         VO BT      -JeU
        Case 2:20-mj-00130-RJK Document 2 Filed 03/18/20 Page 3 of 3 PageID# 4



                               Superior Court ot the District of Columbia
                                                   CRIMINAL DIVISION
                                                                                        usWnoT

        AFFIDAVIT IN SUPPORT OF AN.ARREST WARRANT
                                                                               OCR:             FoiK
OEFENDANrsriAM^:                                               02-186879                        328843
TOWNSEND.KIM CHAPEL
                                                                                        HAIR:          COMPLEXION:
                              ISSKi         [HETGHT:      wbgkS       lYESl
§155      [RACE:                                                       BROWN            BLACK          LIGHT/FAIR
                               07/11/1960 600             1^
male       black
                                                                                       'tel8phon6 Number:
OEFfeNOANTSKOMEADDR^:                     ,«BotMi/i
302 South Courthouse Road, ARLINGTON,VIRGINIA
                                                                                        t^C^PHoM^ NUMBER:
OEf^^NDANrS BUSINESS ADDRtsUS:

COMPLAINANTS NAME
GAUDIOSO, NICHOLS JOHN
                                                                           lDATg5r5FFiH§E"             TfWoFWERgr
UdCAntiNdFoi^FENS^                                                             08/08/2002              08:00
132513TH
    1^1 n STNW
          wI                                                               I                           I




burglary.

Durfrtfl this Investigation, Detective Golab ofthe Arllnglon County PoUoe Department assisted MFD In jjjjf
Dele4re GoSb was Kwolvad to an unrebted tova^gaton where ttwDa^nlwas                                                          ""
Dstondsnt-s arrest prooasslng a watehwas raerwered troni Ihs Oefendanft posse^n. Det^lw                    ateo awaited a
seareh warrant atlha Delendanrs home address. Ourlng the exssutlon ofthese^                      V
Ihrea(3)watches were recewrsd. Oetecthre(Solab was aware ofour bi^ajf and oonta^d
Counw ftoUoe Oepartmant and Ostecttva Golab had C-1 view photographs ofttve reeovered watchMfrom the^
posseraton and homo. C-1 postthsly Idanlilied all(bur(4)watches as Ms and the same watches stolen from hb houao on
August 06,2002.

Based on the aforwnenlloned fects and drcumsiances,your affiant has probable cause to beHew
offense. Therefore, your afflenl respectfully requests a Judge of District ofColumbia,Superior Court,issue an arrest wananlfor
the Defendant arrest




                                                                                                               Owst gI80
                                                                                                               efOotanbia
                                                                                                              Deputy Ctsode


                                                               AFFIANTS S

TO:WARRANT CLERK
PLEASE ISSUE A WARRANT FOR:
TOWNSEND.KIM CHAPEL                                            SUBSCRIBED AND SWORN TO BEPOI^ ME

Charge Wj]]»»-> SECOND
                SEC    DEGREE BURGLARY                           ^ DAY OF r-j)r                  ^
                                                                       (JUDGE)C                             OR COURT
        ASSISTANT UNITED STATES ATTORNEY

                                                                                                           Page 2   of   2




  B'd                                                                                                  e^.s:OT >0 61
